EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Schepers on 6/29/21.
The application has been amended as follows: 

In the claims:

	1. 	A mortise lock assembly associated with a door, comprising: 	a main latch bolt configured to transition between an extended state and a retracted state relative to a mortise lock case, wherein the main latch is configured to maintain the door in a closed position when the main latch bolt is in the extended state;
 	the mortise lock case, wherein the auxiliary latch is configured to deadlock [[a]] the main latch bolt when the auxiliary latch is in the extended position; and
 	a magnetic field sensing device positioned on the auxiliary latch and configured to detect a magnetic field generated by a magnetic field generating device positioned on a door strike, wherein the magnetic field sensing device on the auxiliary latch is aligned with the magnetic field generating device when the door is in [[a]] the closed position. 	4. 	The mortise lock assembly of claim 3, wherein the magnetic field sensing device is further configured to: 
 	detect the magnetic field generated by the magnetic field generating device when the auxiliary latch 
 	8. 	A method for determining a position of a door using the mortise lock assembly of claim 1, comprising:
 	transitioning, by the auxiliary latch 
 	detecting, by the magnetic field sensing device, the magnetic field generated by the magnetic field generating device; and
 	aligning the magnetic field sensing device with the magnetic field generating device when the door is in the closed position.
 	15. 	A mortise lock assembly associated with a door, comprising:
 	an auxiliary latch configured to transition between a retracted position and an extended position relative to the mortise lock case, wherein the auxiliary latch is configured to deadlock the main latch bolt when the auxiliary latch is in the extended position; and
 	a magnetic field sensing device positioned on the main latch bolt and configured to detect a magnetic field generated by a magnetic field generating device positioned on a door strike, wherein the magnetic field sensing device on the main latch bolt is aligned with the magnetic field generating device when the door is in the closed position.
 	20. 	The mortise lock assembly of claim 19, wherein the magnetic field sensing device is further configured to:
 	detect a first magnetic field generated by a first magnetic field generating device positioned at a first position on the door strike that is located above a first aperture on the door strike above where the main latch bolt
 	detect a second magnetic field generated by a second magnetic field generating device positioned at a second position on the door strike that is located below the first aperture on the door strike below where the main latch bolt 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675